             Case 21-10918-CTG        Doc 400     Filed 09/07/21    Page 1 of 2




                           VERIFICATION OF PUBLICATION




COMMONWEALTH OF VIRGINIA
COUNTY OF FAIRFAX
_________________________


Being duly sworn, Vanessa Salvo says that she is the principal clerk of USA TODAY, and is
duly authorized by USA TODAY to make this affidavit, and is fully acquainted with the facts
stated herein: on Friday, September 3, 2021, the following legal advertisement –
ALEX AND ANI– was published in the national edition of USA TODAY.




                                                    _________________________________
                                                       Principal Clerk of USA TODAY
                                                               September 7, 2021
                                                      Case 21-10918-CTG                       Doc 400                          Filed 09/07/21                                      Page 2 of 2
SPORTS                                                                                                                                                                                        E3         USA TODAY ❚ FRIDAY, SEPTEMBER 3, 2021 ❚ 5C




Dodgers finally playing like champs                                                                                                                                                                                                                   SPORTS HOT TAKES
                                                                                                                                                                                                                                                      McCarthy on Newton

                                        three-game series that had the             ing a 1.32 ERA, yielding a .505                                                     And so the Dodgers have                                                            The Cowboys held their
                                        looks of a showdown but now                OPS against, striking out 55                                                     trotted out 37 pitchers this                                                      first regular-season practice
                                        feels more like a requiem for the          against eight walks.                                                             year – yeah, that’s the equiv-                                                    Thursday in Frisco, Texas.
              Gabe Lacques              home team.                                     h Slugging first baseman                                                     alent of three entire staffs – to                                                 Cam Newton, the 2015 NFL
              USA TODAY                    Yes, the Dodgers are those              Max Muncy, who may become                                                        take down innings. And after                                                      MVP, was not among them.
                                        dudes, winners of 18 of their              the first waiver claim to win an                                                 months of injuries (Dustin                                                        Nor will he be in the imminent
                                        last 22 games and methodically             MVP award, is now tied atop                                                      May, Tony Gonsolin, Clayton                                                       future, head coach Mike Mc-
   To call it inevitable now            erasing a divisional deficit that          the NL leaderboard with Fer-                                                     Kershaw), insolence (Trevor                                                       Carthy intimated. “To sit here
would be dishonest.                     was five games as recently as              nando Tatis Jr. in Wins Above                                                    Bauer) and ignominy (Justin                                                       and talk about any of the play-
   The Dodgers were in real             Aug. 13, a hole that actually              Replacement, which may prove                                                     Turner, one inning), the                                                          ers not on our roster, I don’t
jeopardy of failing to win the          deepened in the two weeks af-              a significant tiebreaker come                                                    Dodgers have arrived at a very                                                    think there’s really anything
National League West, despite           ter they stunned the industry              voting time if Tatis’ Padres                                                     good place with their staff.                                                      that’s beneficial that comes
a relative super team assem-            with a trade-deadline haul that            miss the playoffs. While Mun-                                                       Even if Kershaw fails to                                                       out of that for us,” he said of
bled with a $275 million pay-           included All-Stars Max Scher-              cy’s 30 homers are six fewer                                                     come all the way back from an                                                     Newton, a free agent after the
roll, despite MVPs spilling out         zer and Trea Turner.                       than Tatis’ 36, a deeper look at                                                 elbow injury – or can only pro-                                                   Patriots released him Tues-
of the dugout like Hall of Fam-            Now? There’s a good chance              Muncy’s numbers reveal he’s                                                      vide limited servings of in-                                                      day. “But Cam, I’ve had a
ers crammed into a clown car,           the Dodgers may, in fact, be un-           morphed into what we might                                                       nings – the trinity of Walker                                                     chance to compete against
despite sporting so much depth          stoppable, not just now but all            call the perfect hitter.                                                         Buehler, Scherzer and Julio                                                       Cam, chance to watch some of
they more or less ensured one           the way through October.                       h Should the Dodgers win                                                     Urias gives them a significant                                                    his tape in New England. I still
All-Star a night would find him-        Here’s why:                                the World Series, the jewelry                                                    edge on any staff this side of                                                    think he has a ton of football
self parked on the bench.                  h It’s been nearly two                  bill may be a bit more exorbi-                                                   Milwaukee.                                                                        left. But we’re very excited
   Now that they are here, fi-          months since what we might                 tant. After all, even Kevin                                                         Yet come October, relief                                                       about the group that we have.”
nally climbing atop the unsink-         call Scherzer’s nadir, a mind-             Quackenbush will get a cham-                                                     can matter almost as much.                                                        Dak Prescott leads the posi-
able Giants to claim first place        boggling 3 2⁄3-inning debacle in           pionship ring – glittery thanks                                                  And the Dodgers have stum-                                                        tion room, fifth-year veteran
for the first time since April 28,      which Mad Max blew most of                 for that one-third of an inning                                                  bled upon an enticing mix,                                                        Cooper Rush the front-runner
there truly is a sense they will        an 8-0 lead and suffered the in-           he contributed to the cause.                                                     starting with Kenley Jansen.                                                      to back him up. – Jori Epstein
never look back.                        dignity of yielding a grand slam               But sometimes, that’s what                                                   Veterans Blake Treinen (0.93
   Certainly, the final month of        to Padres relief pitcher Daniel            it takes to build a better bullpen                                               WHIP) and Joe Kelly (1.06) are                                                    Barty advances at Open
the season will see the Giants          Camarena.                                  — throwing as many arms at                                                       punching out more than 10
and Dodgers bob above and be-              Scherzer hasn’t lost since.             the wall as possible to see what                                                 batters per nine in setup situ-                                                      No. 1 seed Ash Barty, who
neath the surface and perhaps              Including his final start with          sticks. In 2021, with pitchers                                                   ations. But it’s the emergence                                                    won Wimbledon in July, won
exchange the West lead multi-           the Nationals – a showcase of              coming off a truncated and ar-                                                   of rookies Alex Vesia and Phil                                                    in two sets Thursday to get to
ple times. It may play out that         sorts, since he’d missed a turn            rhythmic 2020 season, a wide                                                     Bickford who lengthen this                                                        the third round of the US
way this weekend at Oracle              with a minor triceps issue –               casting call was all the more                                                    group and could provide suffi-                                                    Open in women’s singles.
Park, where the Giants host a           Scherzer has been money, post-             important.                                                                       cient cover into October.                                                               – The Associated Press




Larson sees playoffs
as just another step                                                                                                             NOTICES                                                                                                        LEGAL NOTICE
                                                                                                                                                                                                                                  IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
Kelly Crandall                          NASCAR Xfinity Series                                                            LEGAL NOTICE                                                                       IN THE MATTER OF:
RACER magazine | USA TODAY Network      Sport Clips Haircuts                               IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE
                                                                                                                                                                                                            DELAWARE TRUST COMPANY AND WELLS
                                                                                                                                                                                                            FARGO BANK, N.A., AS INDENTURE TRUSTEES,                 C.A. No. 2021-0696-JRS
                                        VFW Help A Hero 200                          In re: ALEX AND ANI, et al.,1                    ) Chapter 11, Case No. 21-10918 (CTG)                                 REGARDING CERTAIN SENIOR COLLATERALIZED
                                                                                                                      Debtors. ) (Jointly Administered)                                                     SUBORDINATED NOTES ISSUED BY AMERICAN
   Kyle Larson has a very busi-                                                       NOTICE OF HEARINg TO CONSIDER CONFIRmATION OF THE CHAPTER 11 PLAN                                                     BUSINESS FINANCIAL SERVICES, INC.
                                        TV: 3:30 p.m. ET Saturday,
ness-as-usual mindset for the                                                          FILED BY THE DEBTORS AND RELATED vOTINg AND OBjECTION DEADLINES                                                                                          NOTICE OF VERIFIED PETITION FOR
                                        NBCSN                                           PLEASE TAKE NOTICE THAT on August 20, 2021, the United States Bankruptcy Court for the District of                                                    INSTRUCTIONS AND RELATED RELIEF
next 10 weeks, despite being                                                        Delaware (the“Court”) entered an order (the“Disclosure Statement Order”), (a) authorizing Alex and Ani,LLC
                                                                                    and its affiliated debtors and debtors in possession (collectively, the“Debtors”), to solicit acceptances for the
                                                                                                                                                                                                               YOU ARE HEREBY GIVEN NOTICE of the filing of a Verified Petition for Instructions and Related
                                                                                                                                                                                                            Relief (the “2021 Petition”) in the Court of Chancery of the State of Delaware (the “Chancery Court”)
the most important part of the          Formula 1                                   First Amended Joint Plan of Reorganization of Alex and Ani,LLC and Its Debtor Affiliates Pursuant to Chapter 11 of
                                                                                                                                                                                                            on August 13, 2021 seeking direction and authorization from the Chancery Court regarding proposed
                                                                                    theBankruptcyCode(asmodified,amended,orsupplementedfromtimetotime,the“Plan”);2 (b)approvingthe
NASCAR Cup Series season.               Dutch Grand Prix                            Disclosure Statement for the First Amended Joint Plan of Reorganization of Alex and Ani, LLC and Its Debtor             distributions to holders (the “Noteholders”) of Senior Collateralized Subordinated Notes (the “Notes”)
                                                                                                                                                                                                            issued by American Business Financial Services, Inc. (“ABFS”) and related matters.
                                                                                    Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the“Disclosure Statement”) as containing“adequate
   Larson enters the postsea-                                                       information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the solicitation materials and                                                        The Indenture Trustees
                                        TV: 9 a.m. ET Sunday, ESPN                  documents to be included in the solicitation packages; and (d) approving procedures for soliciting, receiving,             Delaware Trust Company (“Delaware Trust”) is the successor Indenture Trustee to U.S. Bank National
son as the No. 1 seed and is con-                                                   andtabulatingvotesonthePlanandforfilingobjectionstothePlan.                                                             Association (the “Original Indenture Trustee”)1 under the Indenture, dated as of December 31, 2003,
                                                                                                                                                                                                            pursuant to which ABFS issued certain Senior Collateralized Subordinated Notes. Wells Fargo Bank, N.A.
sidered the favorite for the title.     NASCAR Camping World                            PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation of the
                                                                                    Plan (the“Confirmation Hearing”) will commence on Septeber 22, 2021 at 1:00 p.. prevailing Eastern                    (“Wells Fargo” and, along with Delaware Trust, the “Indenture Trustees”) is the successor Indenture
Doing so is “cool,” Larson said,        Truck Series                                Time,before the Honorable CraigT.Goldblatt,in the United States Bankruptcy Court for the District of Delaware,
                                                                                    locatedatlocatedat824MarketStreet,3rd Floor,CourtroomNo.7,Wilmington,Delaware19801.
                                                                                                                                                                                                            Trustee to the Original IndentureTrustee under the Indenture, dated as of June 30, 2004, pursuant to which
                                                                                                                                                                                                            ABFS issued other Senior Collateralized Subordinated Notes.
and a nice accomplishment for           In It To Win It 200                             Please be Adised: The Confiration Hearin ay be continued fro tie to tie by the                                                                    The ABFS Bankruptcy Proceedings
                                                                                                                                                                                                               On January 21 and January 25, 2005, ABFS and certain of its affiliates (the “Debtors”) filed voluntary
                                                                                    Court or the Debtors without further notice other than by such adournent bein announced
his Hendrick Motorsports                                                            in open court or by a Notice of Adournent Filed with the Court and sered on all parties entitled                     petitions for relief (the “Bankruptcy Cases”) under title 11, chapter 11 of the United States Code (the
                                        TV: 1:30 p.m. ET Sunday, FS1                tonotice.                                                                                                               “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the“Bankruptcy
team. But Larson also acknowl-                                                                               CRITICALINFORmATIONREgARDINgvOTINgONTHEPLAN
                                                                                        votin Record Date. The voting record date is Auust 13,2021 (the“Voting Record Date”),which is the                 Court”). On May 17, 2005, the Bankruptcy Court converted the Bankruptcy Cases to cases under chapter 7
                                                                                                                                                                                                            of the Bankruptcy Code and appointed a Chapter 7 Trustee for the Debtors’estates.
edges that a lot can happen in          NASCAR Cup Series                           date for determining which holders of Claims in Classes 3,4,and 5 are entitled to vote on the Plan;provided that
                                                                                    theVoting Record Date for holders of Claims in Class 3 shall be the date that is seven (7) Business Days after the                                                    The 2021 Petition
the next 10 weeks, and the fa-          Cook Out Southern 500                       CourtentersanorderapprovingtheSettlement.                                                                                  On August 13, 2021, the Indenture Trustees filed the 2021 Petition submitting for the Chancery Court’s
                                                                                                                                                                                                            consideration several requests for relief pertaining to proposed distributions to certain Noteholders and
                                                                                        votin Deadline. The deadline for voting on the Plan is on Septeber 14, 2021, at 4:00 p..
vorite doesn’t always win.                                                          prevailing Eastern Time (the“Voting Deadline”). If you received a Solicitation Package,including a Ballot and           seeking the entry of a proposed Final Judgment Order (the“Proposed Final Judgment Order”) granting
                                        TV: 6 p.m. ET Sunday, NBCSN                 intend to vote on the Plan you ust: (a) follow the instructions carefully; (b) complete all of the required            the 2021 Petition and related relief requested therein.
   “So, I don’t think we need to                                                    information on the ballot; and (c) execute and return your completed Ballot according to and as set forth in               YOUR RIGHTS MAY BE AFFECTED BY THE 2021 PETITION AND THE PROPOSED FINAL
                                                                                    detail in the voting instructions so that it is actually receied by the Debtors’Solicitation Agent, Kurtzman           JUDGMENT ORDER.
put any more pressure on our-                                                       Carson Consulting,LLC (the“Solicitation Agent”) on or before the Voting Deadline. A failure to follow such                 To obtain a copy of the 2021 Petition and the Proposed Final Judgment Order, you may visit
selves or anything like that,”          next race. I’m not looking for-             instructionsaydisqualifyyourote.
                                                                                                           CRITICALINFORmATIONREgARDINgOBjECTINgTOTHEPLAN
                                                                                                                                                                                                            the Indenture Trustees’ webpage at www.epiq7.com/abfs or you may contact the Indenture
                                                                                                                                                                                                            Trustees’Distribution Agent, Epiq Systems, Inc. at 877-810-7250, during the hours of 8:00 a.m.
Larson said. “Just go out there         ward to Phoenix at all yet.”                     ArticleIX ofthePlancontainsRelease,Exculpation,andInunctionproisions,andArticleIX
                                                                                       containsaThird-PartyRelease. Thus,youareadisedtoreiewandconsiderthePlancarefully
                                                                                                                                                                                                            to 6:00 p.m., Prevailing Eastern Time.
                                                                                                                                                                                                                                     Hearing on the 2021 Petition and Objection Procedures
and keep trying to execute like            Larson has been dominant.                                             becauseyourrihtsihtbeaffectedthereunder.                                                   On August 24, 2021, the Chancery Court entered an Order Approving Form and Manner of Notice, Setting
                                                                                        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan is Septeber 14,                     Objection Deadline, and Scheduling Hearing (the “Preliminary Order”). The Preliminary Order provides
we’ve been doing all season             Five wins and 1,566 laps led                2021, at 4:00 p.. prevailing Eastern Time (the“Plan Objection Deadline”).Any objection to the Plan ust:               that the Chancery Court will conduct a telephonic hearing on October 29, 2021 at 3:00 p.m. (Prevailing
                                                                                    (a) be in writing; (b) conform to the Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state,        Eastern Time) to consider the 2021 Petition (the“Hearing”). The deadline to file an objection to the 2021
long, and hopefully it’ll all work      helped Larson charge to the                 with particularity,the basis and nature of any objection to the Plan and,if practicable,a proposed modification         Petition with the Chancery Court is October 15, 2021 (the “Objection Deadline”). The Hearing may be
                                                                                    to the Plan that would resolve such objection;and (d) be filed with the Court (contemporaneously with a proof
itself out.”                            regular-season      champion-               of service) and served upon the following parties so as to be actually receied on or before Septeber 14,
                                                                                                                                                                                                            adjourned from time to time without further notice.
                                                                                                                                                                                                               If you do not object to the 2021 Petition or the terms of the Proposed Final Judgment Order,
   This is a new position for           ship over Denny Hamlin in the               2021,at 4:00 p..prevailing EasternTime:(i) Debtors: Alex and Ani,LLC,10 Briggs Drive,East Greenwich,RI
                                                                                    02818, Attn.: Robert Trabucco, CRO; (ii) Counsel to the Debtors: Kirkland & Ellis LLP, 601 Lexington Avenue,
                                                                                                                                                                                                            you need not take any action in advance of the Hearing.
                                                                                                                                                                                                               IF YOU OBJECT TO THE 2021 PETITION OR THE PROPOSED FINAL JUDGMENT ORDER, YOU
Larson, yet he’s not fazed or           final few weeks.                            New York,New York 10022,Attn:Joshua A.Sussberg,P.C.,Allyson B.Smith -and- Kirkland & Ellis LLP,300 North
                                                                                    LaSalle, Chicago, Illinois 60654, Attn: Alexandra Schwarzman -and- Klehr Harrison Harvey Branzburg LLP, 919
                                                                                                                                                                                                            MUST FILE A WRITTEN OBJECTION WITH THE REGISTER IN CHANCERY, NEW CASTLE COUNTY
                                                                                                                                                                                                            COURTHOUSE, 500 NORTH KING STREET, WILMINGTON, DELAWARE 19801, ON OR BEFORE THE
stressed about it.                         The summer months were                   N.Market Street,Suite 1000,Wilmington,Delaware 19801,Attn:Domenic E.Pacitti,MichaelW.Yurkewicz,Sally                    OBJECTION DEADLINE, AND SERVE A COPY OF YOUR OBJECTION VIA FIRST CLASS MAIL, POSTAGE
                                                                                    E.Veghte; (iii) Counsel to the Consentin Sponsor: Paul,Weiss, Rifkind,Wharton & Garrison LLP, 1285 6th
   “No, not at all,” Larson said.       the best Larson has ever had                Avenue,NewYork,NewYork 10019,Atten:Paul M.Basta,Elizabeth R.McColm,Grace Hotz -and-Young Conaway
                                                                                                                                                                                                            PREPAID, OR BY OVERNIGHT COURIER, ON THE FOLLOWING COUNSEL FOR THE INDENTURE
                                                                                                                                                                                                            TRUSTEES: Scott James Leonhardt, THE ROSNER LAW GROUP LLC, 824 N. Market Street, Suite 810,
                                                                                    Stargatt & Taylor,LLP,Rodney Square,1000 North King Street,Wilmington,DE 19801,Attn.:Pauline K.Morgan,
“I haven’t really thought much          in the Cup Series. Larson took              Sean Greecher;and (iv) United States Trustee:Office of the United StatesTrustee for the District of Delaware,           Wilmington, DE 19801.
                                                                                                                                                                                                               If you file an objection to the 2021 Petition and/or the Proposed Final Judgment Order, you must
                                                                                    844KingStreet,Suite2207,Lockbox35,Wilmington,Delaware19801, Attn.: DavidBuchbinder.
about it. I think you just take it      three straight wins in Char-                                                          ADDITIONALINFORmATION                                                         appear telephonically before the Court on the date of the Hearing to prosecute such objection and will be
                                                                                                                                                                                                            provided with instructions on how to participate in the Hearing. If no written objections to the 2021
week by week and just do a              lotte, Sonoma and Nashville,                    Obtainin Solicitation materials. The materials in the Solicitation Package are intended to be self-
                                                                                    explanatory. If you should have any questions or if you would like to obtain additional solicitation materials          Petition or the Proposed Final Judgment Order are properly filed and served by the Objection
                                                                                                                                                                                                            Deadline, the Chancery Court may grant the relief requested in the 2021 Petition and enter
good job on the weekends. If            plus the All-Star Race in Tex-              (or paper copies of solicitation materials if you received a CD-ROM or flash drive), please feel free to contact
                                                                                    the Debtors’Solicitation Agent,by: (a) calling the Debtors’restructuring hotline at (888) 733-1434 (Doestic)           the Proposed Final Judgment Order without further notice or hearing.
you have a bad week, you’re al-         as. In that stretch, he led 665             or (310) 751-2633 (International); (b) visiting the Debtors’ restructuring website at: https://www.kccllc.                 Please do not contact the Indenture Trustees in writing or by telephone regarding any objection you
                                                                                                                                                                                                            may have to the 2021 Petition or Proposed Final Judgment Order. Contacting the Indenture Trustees will
                                                                                    net/alexandani; (c) writing to Alex and Ani, LLC Ballot Processing, c/o Kurtzman Carson Consulting, LLC, 222
ways looking forward to the             laps.                                       N.Pacific Coast,Highway,Ste 300,El Segundo CA 90245;and/or (d) emailing AlexandAniInfo@kccllc.com. You                  not take the place of filing a written objection with the Chancery Court and will not preserve your rights
                                                                                    may also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.             regarding the 2021 Petition or the Proposed Final Judgment Order.
                                                                                    deb.uscourts.gov. Please be advised that the Solicitation Agent is authorized to answer questions about,and                                                         Further Information
                                                                                    provide additional copies of, solicitation materials, but may not advise you as to whether you should vote to              If you would like further information regarding the 2021 Petition and the Proposed Final Judgment
                                                                                    acceptorrejectthePlan.                                                                                                  Order, you may visit the Indenture Trustees’ webpage at www.epiq7.com/abfs or you may contact the
                                                                                        Filin the Plan Suppleent. The Debtors will file the Plan Supplement (as defined in the Plan) on or                Indenture Trustees’ Distribution Agent, Epiq Systems, Inc. at 877-810-7250, during the hours of 8:00 a.m.
                                                                                    before seven days prior to the Plan Objection Deadline and will serve notice on all holders of Claims entitled to       to 6:00 p.m., Prevailing Eastern Time.
                                                                                    vote on the Plan,which will: (a) inform parties that the Debtors filed the Plan Supplement;(b) list the informa-           PLEASE DO NOT CONTACT THE INDENTURE TRUSTEES OR THE CHANCERY COURT REGARDING
                                                                                    tioncontainedinthePlanSupplement; and(c)explainhowpartiesmayobtaincopiesofthePlanSupplement.                            THIS NOTICE.
                                                                                        BindinnatureofthePlan: Ifconfired,thePlanwillbindallHoldersofClaisandInterests                                   1
                                                                                        totheaxiuextentperittedbyapplicablelaw,whetherornotsuchHolderwillreceie                                          Delaware Trust Company became Indenture Trustee under the 2003 Indenture effective as of December
                                                                                       orretainanypropertyorinterestinpropertyunderthePlan,hasfiledaProofofClaiinthese                                     6, 2016, as a result of its acquisition of substantially all the assets of Law Debenture Trust Company of New
                                                                                           Chapter11Cases,orfailedtootetoacceptorreectthePlanorotedtoreectthePlan.                                      York, the former successor Indenture Trustee under the 2003 Indenture.

               Rare Opportunity!                                                    Dated: August 20, 2021, /s/ Domenic E. Pacitti , Domenic E. Pacitti (DE Bar No. 3989), Michael W.Yurkewicz
                                                                                    (DE Bar No. 4165), Sally E. Veghte (DE Bar No. 4762), KLEHR HARRISON HARVEY BRANZBURG LLP, 919
                                                                                    North Market Street, Suite 1000, Wilmington, Delaware 19801, Telephone: (302) 426-1189, Facsimile:
                                                                                    (302) 426-9193, Email: dpacitti@klehr.com, myurkewicz@klehr.com, sveghte@klehr.com -and- Morton                          NOTICE TO THE SHAREHOLDERS OF KAMI MINE LIMITED PARTNERSHIP
 2 Warehouse Buildings In Prime Locations!                                          R. Branzburg (admitted pro hac vice), KLEHR HARRISON HARVEY BRANZBURG LLP, 1835 Market Street,
                                                                                    Suite 1400, Philadelphia, Pennsylvania 19103,Telephone: (215) 569-3007, Facsimile: (215) 568-6603, Email:
                                                                                    mbranzburg@klehr.com, -and- KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTERNATIONAL LLP, Joshua
                                                                                                                                                                                                             (“KAMI LP”), KAMI MINE GENERAL PARTNER LIMITED (“KAMI GP”), AND
                                                                                                                                                                                                             ALDERON IRON ORE CORP. (“ALDERON”) (COLLECTIVELY THE “KAMI
                                                                                                                                                                                                             GROUP OF COMPANIES”)
                                                                                    A.Sussberg,P.C.(admitted prohacvice),Allyson Smith (admitted prohac vice),601 Lexington Avenue,NewYork,                  Pursuant to the Claims Procedure Order issued on August 13, 2021, Deloitte
                  Columbus, OH & Dayton, OH                                         NewYork10022,Telephone:(212)446-4800,Facsimile:(212)446-4900,Email:joshua.sussberg@kirkland.com,
                                                                                    Email: allyson.smith@kirkland.com -and- KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTERNATIONAL
                                                                                                                                                                                                             Restructuring Inc. (“Deloitte”) in its capacity as receiver and manager of the
                                                                                                                                                                                                             Kami Group of Companies has been authorized to carry out a claims process
 Live On-Site Auction With Online Bidding Available For Both Auctions               LLP, Alexandra Schwarzman (admitted pro hac vice), 300 North LaSalle Street, Chicago, Illinois 60654,
                                                                                    Telephone: (312) 862-2000, Facsimile: (312) 862-2200, Email: alexandra.schwarzman@kirkland.com,                          for shareholders.
                                                                                    Co-CounseltotheDebtorsandDebtorsinPossession                                                                             The Claims Procedure Order directs the Receiver to solicit claims from all
  AUCTION #1: 81,000 SF Building/Warehouse On 8 Acres                               1
                                                                                        The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective            shareholders in respect of the Kami Group of Companies (a “Shareholder”) for
                                                                                                                                                                                                             the purposes of identifying those shareholders with valid claims in respect of
                                                                                    federal tax identification numbers, are as follows: Alex and Ani, LLC (8360); A and A Shareholding, Co., LLC
      Super Clean – Built In 1996 – Zoned Z95-118 Manufacturing, LM                 (7939); Alex and Ani International, LLC (2247); Alex and Ani Retail, LLC (1227); Alex and Ani Assembly, LLC              the Kami Group of Companies (a “Share Claim”), and determination of such
  Leased – Greater Hilltop Area – Near I-270, I-70 & SR 40 - Columbus, OH           (3215); Alex and Ani California, LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC              Share Claims.
                                                                                    (1477);and Alex and Ani South Seas,LLC (8592). The Debtors’headquarters and mailing address is:10 Briggs                 Any Shareholder having a Share Claim in respect of the Kami Group of
             Absolute auction, all sells to the highest bidders.                    Drive,EastGreenwich,RI02818.
                                                                                    2                                                                                                                        Companies arising on or before June 17, 2020, is required to file a Shareholder
                                                                                        Capitalized terms used and not defined have the meanings given to them in the Disclosure Statement and
   AUCTION #1 LOCATION: 4395 CLIME RD., COLUMBUS, OH 43228                          Plan,asapplicable.
                                                                                                                                                                                                             Proof of Claim in the prescribed form with the Receiver on or before 5:00 p.m.
                                                                                                                                                                                                             (Mountain Time) on November 30, 2021 (the "Shareholder Claims Bar Date")
           WEDNESDAY – SEPTEMBER 22, 2021 – 11:00 AM                                                                                                                                                         in order to participate in any distribution associated with these proceedings.
                                                                                                                                                                                                             Additional details with respect to the claims process and additional information
  AUCTION #2: 81,000 SF Building/Warehouse On 9 Acres                                                                                                                                                        about the receivership proceedings are available on the Receiver’s website at
                                                                                                                                                                                                             www.insolvencies.deloitte.ca/en-ca/pages/Kami-Mine.
     Super Clean – Built In 1999 – Zoned Planned Dev. Business District


                                                                                                  GET
                                                                                                                                                                                                             Deloitte Restructuring Inc.
             Leased – Located 1 Mile East Of The Dayton Mall                                                                                                                                                 700, 850 - 2nd Street S.W., Calgary AB T2P 0R8
              Near I-675 I-75 & SR 48, & SR 741 - Dayton, OH                                                                                                                                                 Tel: 403-503-01423, Fax: 403-718-3681
                                                                                                                                                                                                             Email: naomimcgregor@deloitte.ca
                          AUCTION #2 LOCATION:                                                                                                                                                               www.deloitte.ca
       480 MIAMISBURG-CENTERVILLE RD., DAYTON, OH 45459



                                                                                                NOTICED!
            WEDNESDAY – SEPTEMBER 22, 2021 – 2:00 PM
        Visit www.kikoauctions.com for more details.
                       AUCTION BY ORDER OF: Nation Land Company LLC
                       AUCTIONEERS/REALTORS: Peter R. Kiko Sr., 330-703-


                                                                                                                                                                                                                  ONE CALL
                       5996 or peter@kikocompany.com, Kristen Kiko, 330-234-7110
                       or kristen@kikocompany.com, and Richard Kiko Jr.
                       KIKO Auctioneers • (330) 455-9357 • www.kikoauctions.com
                                                                                                        Advertise in
                                                                                                       USA TODAY’s
                              MAKE SURE YOUR                                                            Marketplace!                                                                                             DOES IT ALL!
                           AUCTION PROFESSIONAL                                                                                                                                                                    Advertise in USA TODAY’s Marketplace!
                               IS A MEMBER                                               To Advertise, Call:                                                                                                                       Call:1-800-397-0070
                                                                                          1-800-397-0070
    MEMBER                     Find An Auctioneer at Auctioneers.org
